KEITH D. KARNES, OSB No. 033521
keith@rankkarneslaw.com
Rank & Karnes Law, P.C.
2701 12th St. SE
Salem, OR 97302
Tel: 503-385-8888
Fax: (503) 385-8899

KEVIN J. RANK, OSB No. 914034
kevin@rankkarneslaw.com
Rank & Karnes Law, P.C.
2701 12th St. SE
Salem OR 97302
Tel: 503-385-8888
Fax: 503-385-8899

BRADY MERTZ, OSB No. 970814
brady@bradymertz.com
Brady Mertz PC
345 Lincoln St SE
Salem OR 97302
Tel: 503-385-0121
Fax: 503-375-2218

RICK KLINGBEIL, OSB No. 933326
rick@klingbeil-law.com
Rick Klingbeil PC
1826 NE Broadway
Portland OR 97232
Tel: 503-473-8565



                 UNITED STATES BANKRUPTCY COURT

                         DISTRICT OF OREGON


  IN RE:                            Case No. 19−60230-pcm11

  WILLIAM JOHN BERMAN,              Adv. Pro. No. 19-06026-pcm

                          Debtor     MEMORANDUM IN SUPPORT OF
Page 1 - MEMORANDUM IN SUPPORT OF MOTION FOR SUMMARY
JUDGMENT RE: COMPLAINT FOR NON-DISCHARGEABILITY OF DEBT
PURSUANT TO 11 U.S.C. § 523(a)(2)(A) and 11 U.S.C. 523(a)(6)
                Case 19-06026-pcm Doc 51 Filed 02/24/20
                                                 MOTION FOR SUMMARY
                                                 JUDGMENT RE: COMPLAINT
                                                 FOR NON-DISCHARGEABILITY
                                                 OF DEBT PURSUANT TO 11
                                                 U.S.C. § 523(a)(2)(A) and 11
                                                 U.S.C. 523(a)(6)



     LOREN HATHAWAY, on behalf of
     himself and all others similarly
     situated; GENNISE HATHAWAY, on
     behalf of herself and all others
     similarly situated; and
     HEATHER NOBLE, on behalf of
     herself and all others similarly
     situated

                                 Plaintiffs
                      v.

     WILLIAM JOHN BERMAN,

                               Defendant


                                  I.     INTRODUCTION

        Plaintiffs / Class Representatives (“Plaintiffs”) by separate motion move for

Summary Judgment on their Complaint for Non-Dischargeability of Debt pursuant

to 11 U.S.C. § 523(a)(2)(A) and 11 U.S.C. 523(a)(6).

                                  II.    MEMORANDUM

1.      Debts arising from false pretenses, a false representation, or actual
        fraud are non-dischargeable. 11 U.S.C. §523(a)(2)(A).

        The United States Bankruptcy Code has long contained provisions barring

relief to debtors whose debts or liabilities arose from fraud, dishonesty, or other

enumerated types of misconduct. The Code embodies the basic policy of

Page 2 - MEMORANDUM IN SUPPORT OF MOTION FOR SUMMARY
JUDGMENT RE: COMPLAINT FOR NON-DISCHARGEABILITY OF DEBT
PURSUANT TO 11 U.S.C. § 523(a)(2)(A) and 11 U.S.C. 523(a)(6)
                Case 19-06026-pcm Doc 51 Filed 02/24/20
"affording relief only to an 'honest but unfortunate debtor.'" Cohen v. de la Cruz,

523 U.S. 213 at 215 (1998). Section 523(a)(2)(A) continues that tradition,

excepting from discharge "any debt ... for money, [or] property, *** to the extent

obtained by ... false pretenses, a false representation, or actual fraud."

       The term "false pretenses" is defined as "conscious deceptive or

misleading conduct calculated to obtain, or deprive, another of property." Kovler,

249 B.R. 238, 261 (Bankr. S.D.N.Y. 2000). It is the practice of any "scam,

scheme, subterfuge, artifice, deceit, or chicanery in the accomplishment of an

unlawful objective" on behalf of the defendant. Id. A false pretense also includes

an implied misrepresentation or conduct intended to create a false impression. In

re Bozzano, 173 B.R. 990, 993 (Bankr. M.D.N.C. 1994).

       Failure to disclose material facts on which a transaction depends

constitutes false pretenses within the statute. In re Soliz, 201 B.R. 363, 369

(Bankr. S.D.N.Y. 1996). "'False pretenses, a false representation, or actual fraud’

does not always require an express misrepresentation. For example, ‘a debtor's

misleading conduct intended to convey an inaccurate impression may constitute

false pretenses.’" Daniel v. Del Valle (In re Del Valle), 577 B.R. 789 (Bankr. C.D.

Cal. 2017) quoting from In re Higashi , 553 B.R. 153 (Bankr. D. Hawaii 2016).

See, also, Kane v. Torres (In re Torres, 2011 WL 381038 at *5 (Bankr. D. Haw.

2011); In re Russell, 203 B.R. 303, 312 (Bankr. S.D. Cal. 1996) ("‘False

representation’ is express misrepresentation, while ‘false pretense’ refers to




Page 3 - MEMORANDUM IN SUPPORT OF MOTION FOR SUMMARY
JUDGMENT RE: COMPLAINT FOR NON-DISCHARGEABILITY OF DEBT
PURSUANT TO 11 U.S.C. § 523(a)(2)(A) and 11 U.S.C. 523(a)(6)
                Case 19-06026-pcm Doc 51 Filed 02/24/20
implied misrepresentations or conduct intended to create and foster false

impression.")

      A false pretense involves an implied misrepresentation, or conduct

intended to create or foster a false impression, and can include a "mute charade,"

where the debtor's conduct is designed to convey an impression without oral

representation. In re Felton, 197 B.R. 881 (N.D. Cal. 1996); Germain Lincoln

Mercury v. Begun (In re Begun), 136 B.R. 490, 494 (Bankr. S.D. Ohio 1992).

      A debtor's intent to defraud may be established by circumstantial evidence

or by interferences drawn from their course of conduct. Fogal Legwear of Switz.,

Inc. v. Wills, 243 B.R. 58, 64 (9th Cir. BAP 1999). A court may determine intent to

defraud under Section 523(a)(2)(A) based on the totality of the circumstances

when the trier of fact is convinced by a preponderance of the evidence. Grogan v.

Garner, 498 U.S. 279, 286 (1991).

      A.        Cohen v. De La Cruz (In re Cohen), 106 F.3d 52 (3d Cir. 1997)
                aff’d, 523 U.S. 213 (1998) is instructive on the facts before this
                court.

      In Cohen v. De La Cruz (In re Cohen), 106 F.3d 52 (3d Cir. 1997), aff’d,

523 U.S. 213 (1998), Mr. Cohen owned apartment buildings in New Jersey. A

rent control ordinance established the allowable rent for the units. Mr. Cohen

charged tenants at the rent-controlled units more than was allowed by the

ordinance.

      Mr. Cohen admitted that when he purchased the property, he was aware

that the rent control ordinance existed. He claimed, however, that he never


Page 4 - MEMORANDUM IN SUPPORT OF MOTION FOR SUMMARY
JUDGMENT RE: COMPLAINT FOR NON-DISCHARGEABILITY OF DEBT
PURSUANT TO 11 U.S.C. § 523(a)(2)(A) and 11 U.S.C. 523(a)(6)
                Case 19-06026-pcm Doc 51 Filed 02/24/20
inquired about its requirements nor was he advised of its provisions. He testified

that he knew he could not raise rents more than 6% per year, but claimed to

believe that he could charge new tenants any amount up to fair market value.

Instead, the Act limited the amount of rent Mr. Cohen could charge existing and

new tenants.

        The Hoboken Rent Control Administrator determined that Mr. Cohen had

violated the Act. He was ordered to refund amounts totaling $31,382.50. In

response, Mr. Cohen filed a Chapter 7 bankruptcy claim seeking to discharge the

debt.

        On a creditors’ complaint for non-dischargeability, the appeals court

affirmed the district court's conclusion that Mr. Cohen committed fraud within the

meaning of 11 U.S.C. §(s) 523(a)(2)(A):

               The court found that Cohen, despite being represented by counsel,
               recklessly made no effort to investigate the statute and selectively
               inquired about its application. The court further found that Cohen
               conveniently understood that the ordinance allowed him to
               surcharge his tenants for increases in water bills and taxes and he
               knew where he could apply for such relief. Cohen claimed, however,
               that he did not think to investigate how much he could charge new
               tenants. Based on these facts, the bankruptcy court found that
               Cohen had selectively understood and applied the provisions of the
               ordinance that were to his benefit, but wilfully failed to ascertain the
               less advantageous provisions. On the basis of Cohen's admittedly
               selective understanding of the statute, the bankruptcy court
               concluded that he had committed fraud within the meaning of the
               bankruptcy code." Cohen v. De La Cruz (In re Cohen), 106 F.3d 52
               (3d Cir. 1997).




Page 5 - MEMORANDUM IN SUPPORT OF MOTION FOR SUMMARY
JUDGMENT RE: COMPLAINT FOR NON-DISCHARGEABILITY OF DEBT
PURSUANT TO 11 U.S.C. § 523(a)(2)(A) and 11 U.S.C. 523(a)(6)
                Case 19-06026-pcm Doc 51 Filed 02/24/20
       The facts now before this court are substantially more compelling than

those supporting non-dischargeability in Cohen. Cohen, nevertheless, is

instructive regarding the application of 11 U.S.C. §523(a)(2)(A) to this case.

       B.     Mr. Berman1 obtained funds from Class Members through false
              pretenses and false representation.

       Here, as in Cohen, Mr. Berman was at all times represented by legal

counsel. (Facts 7, 8). Also, like Cohen, Mr. Berman recklessly failed to

investigate the applicable landlord-tenant laws – even though ownership and

management of the Park had been his primary occupation for the past 15 years,

and the primary business of his two companies, B. & J. and BBM. (Facts 6 - 8, 13,

20 – 23, 29 – 40).

       Next, like Cohen, Mr. Berman admitted to a limited and selective

understanding of landlord tenant law - mainly to the extent he could apply the laws

to the Park’s benefit. (Id., see especially, Facts 22, 23, 29 - 33). Finally, like

Cohen, Mr. Berman claimed failure to understand the less advantageous

provisions of the law, including those he violated. (Id.)

       This Court should find, consistent with Cohen, that Mr. Berman committed

fraud within the meaning of 11 U.S.C. §523(a)(2)(A). Consequently, none of his

debt incurred as a result of the inflated utility charges or the unlawful meter

reading fees should be discharged.



1 The Class pled and proved at the “piercing trial” before Judge Graves in the Hathaway case that
the acts and misconduct of the company managing the Salem RV Park, Better Business
Management, were the acts and misconduct of Mr. Berman. (Facts 18, 22, 25, 26).

Page 6 - MEMORANDUM IN SUPPORT OF MOTION FOR SUMMARY
JUDGMENT RE: COMPLAINT FOR NON-DISCHARGEABILITY OF DEBT
PURSUANT TO 11 U.S.C. § 523(a)(2)(A) and 11 U.S.C. 523(a)(6)
                Case 19-06026-pcm Doc 51 Filed 02/24/20
       C.     The facts in this case go far beyond those in Cohen. Judge
              Graves found that Mr. Berman made false statements (and
              caused his employees to make them) and engaged in deceitful
              behavior regarding electric bills and meter reading charges.

              i.     Unlawful electrical service charges.

       Judge Graves found - by clear and convincing evidence - that Mr. Berman

directed Park staff to violate the statute and mislead tenants regarding the per

kilowatt hour charges for electricity:

              "*** Mr. Berman caused BBM to violate ORS 90.315(4) through his
              own contrived plan to ‘avoid losing money on electrical charges’ that
              BBM owned to its utility provider. He directed BBM staff to charge
              tenants a higher rate per KWH than the utility provider charged
              BBM. The evidence revealed that Mr. Berman instructed staff to
              inform tenants they would be charged .12c [12 cents] per KWH,
              which they were told was the same rate the utility charged BBM.
              That was patently false. (Fact 22).

       Judge Graves’ factual findings establish as a matter of law that Mr. Berman

obtained inflated payments for electrical services using false pretenses and/or

false statements. The Judge’s findings also show fraudulent intent. The debt

associated with the electricity overcharges is non-dischargeable under 11 U.S.C.

§523(a)(2)(A).

              ii.    Unlawful meter reading fees.

       Judge Graves also found that Mr. Berman misled Class Members

regarding meter reading fees:

              “The landlord also charged each tenant a monthly meter reading fee
              ($10) that was not disclosed in the Rental Agreement, but then
              included on each tenants' monthly statement as a 'PGE meter fee.'"
              (Fact 32).

Page 7 - MEMORANDUM IN SUPPORT OF MOTION FOR SUMMARY
JUDGMENT RE: COMPLAINT FOR NON-DISCHARGEABILITY OF DEBT
PURSUANT TO 11 U.S.C. § 523(a)(2)(A) and 11 U.S.C. 523(a)(6)
                Case 19-06026-pcm Doc 51 Filed 02/24/20
       The ruse of hiding the unlawful fee behind the misleading label of “PGE

meter fee” is consistent with Mr. Berman’s admission that he knew he could only

charge tenants an amount equal to or less than the amount PGE billed the Park to

read its meters:

              “Q.    You mentioned meter-reading fees and that, as I recall, you said
                     that your understanding was you could charge as much or equal or
                     less than what PGE was charging for meter-reading fees?

              A.     Yes.” (Fact 30).

       Mr. Berman’s scheme – had it not been discovered - was a clever way to

disguise the unlawful conduct, and provides further evidence of fraudulent intent.

Any Class Member who sought information about the $10 charge on their monthly

bill (if actually allowed to see anything at all, see Facts 34-38) would be presented

with their billing and payment ledger kept at the Park’s business office. There, the

$10 charge was labeled as a “PGE Meter Fee,” (Facts 5, 9, 11, 32, 34) creating a

reasonable, yet false impression that the $10 charge was a pass-through of the

amount PGE charged the Park. The debt associated with the meter reading fees

was created through false pretenses or by outright falsehood, and is non-

dischargeable under 11 U.S.C. §(s) 523(a)(2)(A).

       D.     Mr. Berman took affirmative steps intended to prevent
              discovery of the unlawful overcharges and meter reading fee.
              This shows fraudulent intent, and also takes this case
              substantially beyond the facts in Cohen.

              i.     Mr. Berman failed to disclose PGE bills for electrical
                     service and meter reading fees to tenants in violation of
                     ORS 90.315.


Page 8 - MEMORANDUM IN SUPPORT OF MOTION FOR SUMMARY
JUDGMENT RE: COMPLAINT FOR NON-DISCHARGEABILITY OF DEBT
PURSUANT TO 11 U.S.C. § 523(a)(2)(A) and 11 U.S.C. 523(a)(6)
                Case 19-06026-pcm Doc 51 Filed 02/24/20
         ORS 90.315(4)(a), (b)(D) and (b)(E) required the Park to disclose to Class

Members the details of electric charges or related fees. Mr. Berman failed to do

so. If he had, Class Members almost certainly would have discovered that PGE

was not charging the Park 12 cents per kilowatt hour. Class Members also would

have discovered that PGE was not charging the Park a meter reading fee of

$1,580 per month ($10 per month for each of the 158 site meters), but was

instead charging a combined total meter fee of just $192 per month ($12 x 16

main meters, and no charge for the individual site meters) for the entire combined

group of meters within the Park. (Facts 27 - 34).

         Mr. Berman’s conduct of avoiding required disclosures that would have

exposed the scheme is similar to, yet goes significantly beyond the "mute

charade" discussed in In re Felton, 197 B.R. 881 (N.D. Cal. 1996) and Germain

Lincoln Mercury v. Begun (In re Begun), 136 B.R. 490, 494 (Bankr.S.D. Ohio

1992).

         Mr. Berman’s refusal to disclose statutorily-required information that would

have undermined the false representations provided to Class Members shows

both an intent to defraud, and an intent to prevent discovery of his misconduct.

               ii.    Mr. Berman and his staff became aggressive and
                      intimidating to Class Members who made actual inquiries
                      about their electric bills.

         Beyond the non-disclosures discussed above, Mr. Berman and the Park

also created an atmosphere that frustrated inquiries by Class Members. Two

Class Members, Ms. Osborne and Ms. Angulo, provide examples of what


Page 9 - MEMORANDUM IN SUPPORT OF MOTION FOR SUMMARY
JUDGMENT RE: COMPLAINT FOR NON-DISCHARGEABILITY OF DEBT
PURSUANT TO 11 U.S.C. § 523(a)(2)(A) and 11 U.S.C. 523(a)(6)
                Case 19-06026-pcm Doc 51 Filed 02/24/20
happened when Class Members asked about their electric bills.

       Both were met with hostility and false statements by both Mr. Berman and

the Park’s office staff. Consequently, both were unable to discover either the

unlawful and excessive charges for electrical service or the meter reading fee.

(Facts 34-38). This, like the failure to disclose the statutorily required PGE billing

information, is additional proof of intent to defraud and to then prevent discovery

of the misconduct.

       Mr. Berman and the Park he controlled first created a false impression in

Class Members regarding their electric bills and meter fees. He then ensured that

Class Members would not discover the truth by failing to make the statutorily

required disclosures of the underlying PGE bills. Finally, he prevented Class

Members who asked about their bills from discovering the truth by responding in a

hostile and aggressive manner, and by causing his staff to make false statements

about the obligation to provide supporting documents.

       E.     The unlawful approximately $20 monthly overcharge to each
              Class Member was a material element of the financial planning
              at the Park. Absent these overcharges, the mortgage on the
              property was at risk of being foreclosed by the lender.

       Mr. Berman’s business model for the Park was grounded in significant part

on collecting the approximately $20 per month from each Class Member through

the inflated electric bills and the unlawful meter reading fee. Mr. Berman testified

that absent those additional funds, there was substantial risk that the bank would

foreclose the note on the property. (Fact 14).

       Mr. Berman could have transparently increased rent on tenants at the Park

Page 10 - MEMORANDUM IN SUPPORT OF MOTION FOR SUMMARY
JUDGMENT RE: COMPLAINT FOR NON-DISCHARGEABILITY OF DEBT
PURSUANT TO 11 U.S.C. § 523(a)(2)(A) and 11 U.S.C. 523(a)(6)
                Case 19-06026-pcm Doc 51 Filed 02/24/20
during the class period (April, 2003 onward) to obtain the proper debt coverage

ratios. This, however, would likely have cost the Park potential tenants compared

rates at the Park to other similar parks in competitive edge when rate-conscious

the area. Mr. Berman instead hid the charges by unlawfully inflating electric bills

and charging a meter reading fee disguised as a “PGE Meter Fee.” (Facts 5, 9,

14, 32, 34).

       In sum, Mr. Berman’s entire course of conduct shows fraudulent intent.

First was the Park’s built-in financial dependency each month on the unlawful

charges. Without these unlawful billings, the Park was at risk that its mortgage

would be put in jeopardy. (Fact 14). Second, Mr. Berman instructed Park staff to

tell tenants that PGE charged the Park 12 cents per kilowatt hour. Judge Graves

found that representation to be “patently false.” (Fact 22). Third was the

misleading characterization of the meter fee as “PGE Meter Fee” on Class

Members’ monthly statement at the Park Office. Mr. Berman knew that he could

not charge the Park’s tenants more than the Park paid to PGE as a meter fee.

(Fact 30). Yet each month he charged tenants almost $1,400 more for the service

than PGE charged the Park. (Facts 22, 27 - 34). Styling the overcharges as a

“PGE meter fee” shows an intent to deceive.

       Fourth, Mr. Berman and the Park failed to disclose or make available to

tenants any of the underlying PGE charges as required by ORS 90.315(4). (Facts

32-40). Fifth was Mr. Berman’s and the Park staff’s hostile and aggressive

refusals to answer questions related to their electric bills. (Facts 35-38). These


Page 11 - MEMORANDUM IN SUPPORT OF MOTION FOR SUMMARY
JUDGMENT RE: COMPLAINT FOR NON-DISCHARGEABILITY OF DEBT
PURSUANT TO 11 U.S.C. § 523(a)(2)(A) and 11 U.S.C. 523(a)(6)
                Case 19-06026-pcm Doc 51 Filed 02/24/20
facts go far beyond those found to be sufficient in Cohen, supra.

       The judgment entered on the ORS 90.315(4) claims was created through

false pretenses or outright falsehoods, and maintained through a concerted and

ongoing effort to hide the truth. The entire debt created by the ORS 90.315(4)

violations is non-dischargeable under 11 U.S.C. §(s) 523(a)(2)(A).

2.     Debts incurred through willful and malicious conduct that results in
       damages are non-dischargeable. 11 U.S.C. §523(a)(6).

       11 U.S.C. §523(a)(6) states:

              (a) A discharge under section 727, 1141, 1228(a), 1228(b), or 1328(b) of
              this title does not discharge an individual debtor from any debt— *** (6) for
              willful and malicious injury by the debtor to another entity or to the property
              of another entity….

       A two-prong test is used to determine whether a particular debt arose from

"willful and malicious injury by the debtor to another" under section 523(a)(6). The

creditor must prove that the debtor's conduct in causing the injuries was both

willful and malicious. Carrillo v. Su (In re Su), 290 F.3d 1140, 1146-47 (9th Cir.

2002); and see Barboza v. New Form, Inc. (In re Barboza), 545 F.3d 702, 711

(9th Cir. 2008) (recent case reinforcing Su and the requirement of courts to apply

a separate analysis in each prong of "willful" and "malicious").

       Willfulness requires proof that the debtor deliberately or intentionally injured

the creditor, and that in doing so, the debtor intended the consequences of their

act, not just the act itself. Su, 290 F.3d at 1143 (citing Kawaauhau v. Geiger, 523

U.S. 57, 118 S.Ct. 974, 140 L.Ed.2d 90 (1998) for support). The debtor must act




Page 12 - MEMORANDUM IN SUPPORT OF MOTION FOR SUMMARY
JUDGMENT RE: COMPLAINT FOR NON-DISCHARGEABILITY OF DEBT
PURSUANT TO 11 U.S.C. § 523(a)(2)(A) and 11 U.S.C. 523(a)(6)
                Case 19-06026-pcm Doc 51 Filed 02/24/20
with a subjective motive to inflict injury, or with a belief that injury is substantially

certain to result from the conduct. Id. at 1146.

       For conduct to be malicious, the creditor must prove that the debtor: (1)

committed a wrongful act; (2) done intentionally; (3) which necessarily causes

injury; and (4) was done without just cause or excuse. Su at 1146-47. An injury to

an entity or property may be a malicious injury within this provision if it was

wrongful and without just cause or excuse, even in the absence of personal

hatred, spite, or ill-will. In re Aubrey, 111 B.R. 268, 274 (B.A.P. 9th Cir. 1990).

       A.      Willful *** conduct that results in damages

       The analysis of this prong is straightforward. Judge Graves determined that

Mr. Berman through the Park intended to, and did impose and collect unlawful

charges on Class Members relating to electric service and meter fees. (Fact 9,

19). He also found that Mr. Berman intended to raise rent on Class Members in

retaliation for filing the initial lawsuit. (Facts 16, 17, 19 - 22). Even after Judge

Graves issued his ruling, Mr. Berman continued to charge the retaliatory $20 rent

increase. (Facts 20, 21).

       The anticipated or intended result of imposing unlawful charges and fees,

and from charging an unlawful retaliatory rent increase will, by definition, include

financial harm to the payor. Mr. Berman’s unlawful conduct was willful and

financial injury was certain to result directly from it. The first prong of 11 U.S.C.

§523(a)(6) is easily satisfied.




Page 13 - MEMORANDUM IN SUPPORT OF MOTION FOR SUMMARY
JUDGMENT RE: COMPLAINT FOR NON-DISCHARGEABILITY OF DEBT
PURSUANT TO 11 U.S.C. § 523(a)(2)(A) and 11 U.S.C. 523(a)(6)
                Case 19-06026-pcm Doc 51 Filed 02/24/20
       B.     Malicious conduct

       Carillo v. Su (In re Su), 290 F.3d 1140 (9th Cir. 2002) also set forth the

elements that determine when conduct is “malicious” under 11 U.S.C. §523(a)(6).

Each element is satisfied under the facts of this case.

              i.      Committed a wrongful act

       Judge Graves found as a matter of law that all defendants (including Mr.

Berman) (1) violated ORS 90.315(4) by inflating electric bills; (2) violated ORS

90.315(4) by charging an unlawful meter fee; and (3) violated ORS 90.385 by

raising rent to retaliate against Class Members for filing their claims. (Facts 9, 16,

17, 19). This element is satisfied.

              ii.     Done intentionally

       Inflated electric bills

       Mr. Berman admitted that he knew he could only charge Class Members as

much for electricity as he was charged by PGE. Even so, he billed them at a per

kilowatt hour charge that was always higher than the amount the Park was

charged by PGE. (Facts 22, 32). Judge Graves found that:

              “He [Mr. Berman] directed BBM staff to charge tenants a higher rate
              per KWH than the utility provider charged BBM. The evidence
              revealed that Mr. Berman instructed staff to inform tenants they
              would be charged .12c [12 cents] per KWH., which they were told
              was the same rate the utility charged BBM. That was patently false.”
              (Fact 22).

       Meter Reading Fee

       Mr. Berman also knew that he could not legally charge Class Members a

meter reading fee that was greater than the amount the Park was charged by

Page 14 - MEMORANDUM IN SUPPORT OF MOTION FOR SUMMARY
JUDGMENT RE: COMPLAINT FOR NON-DISCHARGEABILITY OF DEBT
PURSUANT TO 11 U.S.C. § 523(a)(2)(A) and 11 U.S.C. 523(a)(6)
                Case 19-06026-pcm Doc 51 Filed 02/24/20
PGE each month. (Fact 30). Regardless, he caused the Park to charge tenants

approximately $1,580 per month -- while PGE charged the Park a total of only

$192 per month. (Facts 27 - 31). The unlawful charges were no accident – but

instead the result of an intentional and knowing decision.

       Retaliation

       Finally, retaliation is by its nature an intentional act. Mr. Berman had a

meeting with Class Members where he explained to them that the Park was

raising rent $20 a month to replace the amount of revenue lost each month

because of compliance with Judge Graves’ rulings. (Fact 16). He admitted the

same at trial. (Fact 13).

       The retaliation was an intentional act directed at Class Members. This

becomes even more obvious when considering Mr. Berman’s conduct after Judge

Graves granted summary judgment in favor of the Class on the retaliation claim.

After Judge Graves ruled the $20 charge was retaliatory and unlawful, the Park

continued charging Class Members the increased retaliatory rate, and apparently

never stopped charging it. (Facts 12, 16, 17, 20, 21).

              iii.   Which necessarily causes injury

       As discussed above, unlawful overcharges and meter fees, and unlawful

rent increases necessarily result in money being taken from Class Members. This

loss of money results in financial harm or injury.




Page 15 - MEMORANDUM IN SUPPORT OF MOTION FOR SUMMARY
JUDGMENT RE: COMPLAINT FOR NON-DISCHARGEABILITY OF DEBT
PURSUANT TO 11 U.S.C. § 523(a)(2)(A) and 11 U.S.C. 523(a)(6)
                Case 19-06026-pcm Doc 51 Filed 02/24/20
              iv.     Was done without just cause or excuse.

        Inflated electric bills and Meter Reading Fee

        Mr. Berman offered various rationales at trial attempting to explain why the

Park overcharged for electricity and meter reading fees. Judge Graves rejected

each of his proffered justifications, and wrote:

              “The Court does not find William Berman's contrived rationale for
              BBM's meter reading fee and excess utility charges as explained in
              his testimony, to be credible. His hearsay testimony, which was
              uncorroborated in an Offer of Proof is simply not credible." (Fact 22).

        There was no just cause or excuse for the unlawful charges.

        Retaliation

        Mr. Berman admitted that after the Park began complying with the court’s

summary judgment rulings related to electrical overcharges and meter reading fees in

August 2013, he held a meeting with Class Members and others. There, he explained

to them that the Park was trying to be “revenue-neutral” by raising the rent $20 a month

to make up for the amounts lost through compliance with the court’s rulings. He also

testified that he raised rent by $20 in order to prevent the bank from calling the

mortgage due. (Facts 12 - 14).

        Mr. Berman’s testimony showed that the Park’s business plan included reliance

on the approximately $20 a month that it unlawfully obtained from each Class Member.

Loss of those funds does not constitute “just cause or excuse” for then unlawfully raising

rent.




Page 16 - MEMORANDUM IN SUPPORT OF MOTION FOR SUMMARY
JUDGMENT RE: COMPLAINT FOR NON-DISCHARGEABILITY OF DEBT
PURSUANT TO 11 U.S.C. § 523(a)(2)(A) and 11 U.S.C. 523(a)(6)
                Case 19-06026-pcm Doc 51 Filed 02/24/20
       The debt Mr. Berman seeks to discharge consists entirely of “debt *** for willful

and malicious injury by the debtor to another entity or to the property of

another entity….” The entire amount is non-dischargeable under 11 U.S.C. §523(a)(6).

3.     The full amount of the Class Members’ judgment is non-dischargeable,
       including penalties, interest, and attorney fees.

       In Cohen, the Supreme Court held that under §523(a)(2)(A):

               any debt . . . for money, property, services, or . . . credit, to the
               extent obtained by fraud encompasses any liability arising from
               money, property, etc., that is fraudulently obtained, including treble
               damages, attorney's fees, and other relief that may exceed the value
               obtained by the debtor.” Cohen v. De La Cruz, 523 U.S. 213, 223
               (1998) (Internal quotations omitted).

       Discussing §523(a)(6), the court in In re Britton, 950 F.2d 602, 606 (9th Cir.

1991) noted:

               We have held that "both compensatory and punitive damages are subject
               to findings of nondischargeability pursuant to section 523(a)(6). . .
               ." Moraes v. Adams (In re Adams),761 F.2d 1422, 1423, 1428 (9th Cir.
               1985). In Adams, the court rejected the debtor's argument that only the
               punitive portion was nondischargeable under this section. It noted, "`The
               exception is measured by the nature of the act, i.e., whether it was one
               which caused willful and malicious injuries. All liabilities resulting therefrom
               are nondischargeable.'"

               Id. (quoting Coen v. Zick, 458 F.2d 326, 329-30 (9th Cir. 1972)).

       Statutory damages, attorney fees, and costs associated with an underlying debt

found non-dischargeable under §523(a)(6) are also non-dischargeable. The court in In

re Suarez, 400 B.R. 732, 738-39 (B.A.P. 9th Cir. 2009) wrote:

             Established case law holds that a debtor's obligation for attorneys
             fees and costs is excepted from discharge under section 523(a)(6) as a
             "debt for" debtor's willful and malicious injury when awarded by the state
             court "with respect to" or "by reason of" the same underlying conduct that
             precluded discharge of the underlying compensatory damages
             award. Nolan v. Smith (In re Smith), 321 B.R. 542, 548 (Bankr. D. Colo.
Page 17 - MEMORANDUM IN SUPPORT OF MOTION FOR SUMMARY
JUDGMENT RE: COMPLAINT FOR NON-DISCHARGEABILITY OF DEBT
PURSUANT TO 11 U.S.C. § 523(a)(2)(A) and 11 U.S.C. 523(a)(6)
                   Case 19-06026-pcm Doc 51 Filed 02/24/20
             2005) (applying the rationale of Cohen v. de la Cruz, 523 U.S. 213
             (1998) for nondischargeability of attendant attorneys fees and costs
             under section 523(a)(2)(A) to section 523(a)(6); Star's Edge, Inc. v. Braun
             (In re Braun), 327 B.R. 447, 452 (Bankr. N.D. Cal. 2005)
             (applying Cohen to reach same result regarding statutory damages for
             copyright infringement); Mills v. Ellerbee (In re Ellerbee),177 B.R. 731,
             744 (Bankr. N.D. Ga. 1995) (attorneys fee obligation imposed on debtor
             by same state court judgment that gave rise
             to nondischargeable judgment debt is likewise excepted from discharge
             as an additional kind of damages flowing from debtor's underlying willful
             and malicious tort), aff'd, 78 F.3d 600 (11th Cir. 1996); Solomon v. Jarrett
             (In re Jarrett), 303 B.R. 816, 820 (Bankr. E.D. Ark. 2003) (same); Biggers
             v. Wilson (In re Wilson), 216 B.R. 258, 269 (Bankr. Wis. 1997) (same);
             Au Pharm., Inc. v. Whitner (In re Whitner),179 B.R. 699, 703 (Bankr. E.D.
             Okla. 1995) (same); and Littlefield v. McGuffey (In re McGuffey),145 B.R.
             582, 597 (Bankr. N.D. Ill. 1992) (same).

      The entire amount of each of the judgments entered in this case, plus interest are

non-dischargeable.

      Dated: January 9, 2020.

                                               /s/ Rick Klingbeil
                                               Rick Klingbeil, OSB # 933326
                                               Of Attorneys for Ad Hoc Group




Page 18 - MEMORANDUM IN SUPPORT OF MOTION FOR SUMMARY
JUDGMENT RE: COMPLAINT FOR NON-DISCHARGEABILITY OF DEBT
PURSUANT TO 11 U.S.C. § 523(a)(2)(A) and 11 U.S.C. 523(a)(6)
                Case 19-06026-pcm Doc 51 Filed 02/24/20
                                    CERTIFICATE OF SERVICE
      I, Keith Karnes, certify that I served the forgoing document via ECF which will in turn
 serve:


NICHOLAS J HENDERSON nhenderson@portlaw.com,
tsexton@portlaw.com;mperry@portlaw.com;hendersonnr86571@notify.bestcase.com


And I further served the following via first class mail, postage prepaid, addressed to:

William John Berman
c/o Nicholas Henderson
117 SW Taylor St., #300
Portland, OR 97204


       DATED: February 24, 2020


                                             /s/Keith D. Karnes
                                             Keith D. Karnes, OSB No. 033521
                                             Rank & Karnes Law, P.C.




                       Case 19-06026-pcm         Doc 51     Filed 02/24/20
